Citation Nr: 0723086	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-36 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for a scar on the right side.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  In that rating decision the RO denied 
entitlement to compensation under 38 U.S.C. § 1151 for a scar 
on the right side, and the veteran's disagreement with that 
decision led to this appeal.  In November 2006, the veteran 
testified from the RO at a videoconference hearing before the 
undersigned Veterans Law Judge sitting in Washington, DC.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he should receive compensation 
under the provisions of 38 U.S.C. § 1151 for a scar on his 
right side or right groin area that resulted from surgery by 
VA in Las Vegas Nevada in the summer of 1995.  At the 
November 2006 hearing, the veteran's representative noted 
that VA hospital records covering periods of hospitalization 
in April and May 1995 had been obtained and were part of the 
record, but he stated there was a strong possibility that the 
surgery in question was in July 1995.  He stated that in a 
telephone conversation, a reference clerk from the VA Medical 
Center (VAMC) in Honolulu indicated that all the records that 
could be found had been found and were in the veteran's file 
at the Maui VA clinic.  The reference clerk told the 
representative that he saw surgical records in the veteran's 
file from the Maui VA clinic, but he could not tell the 
representative the specific dates.  The representative stated 
that he would attempt to obtain the records and would submit 
them.  At the hearing, the veteran testified that while he 
was hospitalized, it was thought he had some kind of cancer 
but he had a biopsy and nothing came up.  He testified that 
he developed weakness from the surgery and that he sometimes 
has pain and feels tender in the area of the surgery.  

The Board has reviewed the records currently in the claims 
file and notes that a VA document titled confidential surgery 
clinic summary includes a list of inpatient procedures and 
among them is an abdominal wall incision on July 15, 1995.  
In response to a request from the RO to the Mike O'Callaghan 
Federal Hospital for hospital and surgical reports for the 
veteran for July 1995, the privacy officer of the VA Southern 
Nevada Health Care System at Las Vegas stated it had no 
hospital summary for this date, but did not state 
specifically that it has no other records that may pertain to 
the claim.  

As the record suggests that the veteran underwent an 
abdominal wall incision as an inpatient at a VA medical 
facility on July 15, 1995, further action should be taken to 
confirm or rule out whether such a procedure took place.  
This should include, but not be limited to, an additional 
request to the Mike O'Callaghan Federal Hospital for 
pertinent records.  Also, action should be taken to obtain 
the veteran's complete medical records as they exist in his 
files at the Maui VA clinic.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  If it is confirmed that the veteran 
underwent an abdominal wall incision or other surgical 
procedure, it is the judgment of the Board that he should be 
provided a VA examination and medical opinion pertaining to 
his claim.  

During the pendency of this appeal, in March 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  When warranted, compensation under 
38 U.S.C. § 1151 is awarded for a qualifying additional 
disability in the same manner as if such additional 
disability were service connected.  It therefore follows that 
the notice requirements outlined by the Court in Dingess are 
essentially the same for a claim under section 1151.  In this 
case, the veteran has been provided with notice of what type 
of information and evidence was needed to substantiate his 
claim for compensation under the provisions of 38 U.S.C. 
§ 1151, but he has not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, the veteran 
should be provided proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that informs him that a disability 
rating and an effective date for the award of benefits will 
be assigned if his section 1151 claim is granted, and that 
notice should include an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Obtain and associate with the claims 
file VA medical records for the veteran 
pertaining to an abdominal wall incision 
that reportedly took place as an 
inpatient procedure on July 15, 1995, 
possibly at the Mike O'Callaghan Federal 
Hospital.  Any operation report, consent 
forms, and all clinical records 
associated with the procedure should be 
obtained.  

In addition, obtain and associate with 
the claims file the veteran's VA medical 
records from his file at the Maui VA 
clinic, to include but not be limited to, 
any surgical records and consent forms in 
his folder.  

All action taken to obtain the requested 
records should be documented fully in the 
claims file, and if it is not possible to 
obtain the records or if it is determined 
that no surgical procedure was in fact 
undertaken, such information should be 
included in the claims file.  

3.  If it is determined that the veteran 
underwent a VA surgical procedure as 
claimed, arrange for a VA examination to 
determine the nature and severity of 
residuals of the surgical procedure, 
including any surgical scar.  The 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or higher) that the veteran sustained 
additional  disability related to VA the 
surgical procedure, including any 
resultant scarring or tissue damage.  If 
the examiner concludes that the veteran 
has additional disability, he or she 
should provide an opinion as to whether 
the proximate cause of the additional 
disability was (1) carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA in furnishing the 
treatment; or (2) an event not reasonably 
foreseeable.  The examiner should also 
note whether the veteran gave informed 
consent for any procedures. 

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the examination 
report.  

4.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudicate the 
claim of entitlement to compensation 
under the provisions of 38 U.S.C. § 1151 
for a scar on the right side.  In the 
claim remains denied, issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
representative an opportunity to respond.   

Thereafter, the case should be returned to the Board if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



